103 F.3d 138
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re GPA, INC. d/b/a General Practice Associates, Debtor.CAPITAL MANAGEMENT CONSULTANTS, INC., a Nevada corporation;Alfred De Florentis, Audrey De Florentis, individuals;  GPA,Inc., a debtor Nevada corporation;  Linde's Corporation, aNevada corporation, Plaintiffs-Appellants,v.HUMANA, INC., a Delaware corporation;  American MedicorpDevelopment Company;  Clark County Sheriff'sDepartment, Civil Bureau;  and DoeCorporations 1 Through 9,Inclusive,Defendants-Appellees.
No. 95-16629.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 7, 1996.Decided Nov. 19, 1996.

1
Before:  NORRIS and KOZINSKI, Circuit Judges, and WARDLAW,* District Judge.


2
JUDGMENT ORDER**


3
The judgment of the district court is AFFIRMED substantially for the reasons stated in that court's orders.


4
Double costs are awarded to appellees.



*
 The Honorable Kim McClane Wardlaw, United States District Judge for the Central District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3